Case 2:21-cv-10721-PDB-DRG ECF No. 14-1, PageID.71 Filed 04/28/21 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


 ASHLEY VANN,                                   Civil No. 21-10721

       Plaintiﬀ,                                HON. PAUL D. BORMAN
 v.                                             MAG. DAVID R. GRAND

 JEFFREY S. FREEMAN, et al.,                    MOTION TO SEAL EXHIBIT
       Defendants.                              AND MEMORANDUM



                              EXHIBIT 1
                   INDEX OF DOCUMENTS FOR SEALING

      1.     Letter from Jason H. Poole to Jeﬀrey A. Neiman, Esq.
      2.     Portions of the Motion to Stay Proceedings that refer to the subject-

matter in the Poole Letter.
